Citation Nr: 1748235	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability.

2. Entitlement to service connection for right hip disability, to include as secondary to his service-connected right knee disability.

3. Entitlement to service connection for left hip disability, to include as secondary to his service-connected right knee disability.

4. Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.

5. Entitlement to service connection for right ankle disability, to include as secondary to his service-connected right knee disability.

6. Entitlement to service connection for left ankle disability, to include as secondary to his service-connected right knee disability.


ORDER

Entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability is denied.

Entitlement to service connection for right hip disability, to include as secondary to his service-connected right knee disability is denied.

Entitlement to service connection for left hip disability, to include as secondary to his service-connected right knee disability is denied.

Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability is denied.

Entitlement to service connection for right ankle disability, to include as secondary to his service-connected right knee disability is denied.

Entitlement to service connection for left ankle disability, to include as secondary to his service-connected right knee disability is denied.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have right hip disorder.

2. The preponderance of the evidence reflects that the Veteran does not have left hip disorder.

3. The preponderance of the evidence reflects that the Veteran does not have right ankle disorder.

4. The preponderance of the evidence reflects that the Veteran does not have left ankle disorder.

5. The preponderance of the evidence reflects that the Veteran does not have left knee disorder.

6. The preponderance of the evidence reflects that the Veteran's mild degenerative joint disease of the back is not etiologically related to his active military service or service connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hip disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for a left hip disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3. The criteria for service connection for a right ankle disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4. The criteria for service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

5. The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

6. The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1982 to November 1982. He also had periods of active duty for training (ACDUTRA) in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in June 2014, December 2014, April 2016, and April 2017 and was remanded for additional development and readjudication. 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability.

The Veteran contends that he has a back condition related to his military service. Specifically, the Veteran asserts that his claimed back condition is related to his service-connected right knee disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Secondary service connection may be established if disability is caused or aggravated by service connected disability. 38 C.F.R. § 3.310.

The question for the Board is whether the Veteran has a back condition that is etiologically related to, or aggravated by, an in-service disease or injury or service connected disability.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's back condition is related to his military service or service connected disability.

A January 2011 VA examination report reflects the Veteran with mild dextroscoliosis of the lumbar spine. The examiner noted the Veteran's spine with minimal degenerative changes consistent with his age, body habitus, and prior work history. The examiner concluded that after examining the Veteran, his back condition is certainly less likely than not associated with his right knee. The examiner explained that the medical literature did not support a conclusion relating the Veteran's back condition with his service-connected right knee disability.

In an April 2015 VA medical opinion, the examiner explained that due to the lack of medically-based clinical evidence to support the role and degree of a right knee disability has on the biomechanical function of the spine, it is less likely than not that the Veteran's claimed back disorder is related to or aggravated by his service-connected right knee. The examiner based the medical conclusion on the Veteran's claims folder, medical evidence, lay statements, and current medical literature. 

In a June 2016 VA medical examination, the examiner opined that it is less likely than not that the Veteran's claimed back condition is proximately due to or the result of the Veteran's service-connected right knee. The examiner explained that there is no evidence that right knee affects retrograde against gravity such as the spine. The examiner noted that many lay people, as well as some doctors, believe that pain or disability in one leg can stress the other one and produce symptoms in it. The examiner explained that it may be reasoned that the injury to one leg may cause a patient to "favor" it and that this in turn unduly stress the normal leg because it has had to bear more weight, causing or accelerating arthritis in one of its joints (usually the knee). However, the examiner explained that in the case of the Veteran, he does not demonstrate antalgic/paralytic limp or length discrepancy, or pathological limp gait pattern. 

In a May 2017 VA examination report, the examiner opined that the Veteran's claimed back condition is less likely as not caused or aggravated by his service-connected r8ight knee disability. The examiner explained that the Veteran has very mild degenerative changes in his spine which are normal for his age.

The Board acknowledges that the Veteran has asserted that he currently has a leg length discrepancy related to this right knee disability, which he contends has resulted in his claimed back condition. The May 2017 examiner opined that even if the Veteran's leg length discrepancy, which has been documented as a differential of 1.5 to 2 cm, is related to his right knee discrepancy; it is less likely than not that it caused or aggravated the Veteran's back condition. The examiner explained that the leg length differential is not big enough to cause a limp. The examiner explained that the consensus is that the leg length differential must be at least 4 cm or more to cause a limp. 

 Based on the above, the Board finds service connection for back condition is not warranted.

The Board notes that the Veteran may sincerely believe that he has a back condition causally related to active service or service connected disability. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the back for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for right and left hip disabilities, to include as secondary to his service-connected right knee disability.

The Veteran contends that he has a bilateral hip disability related to his military service. Specifically, the Veteran asserts that his claimed bilateral hip condition is related to his service-connected right knee disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Secondary service connection may be established if disability is caused or aggravated by service connected disability. 38 C.F.R. § 3.310.

The question for the Board is whether the Veteran has a bilateral hip disability that is etiologically related to, or aggravated by, an in-service disease or injury or service connected disability.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a bilateral hip disability related to his military service or service connected disability.

The Veteran was afforded a VA medical examination in May 2017. The examination report reflects the does not have a current diagnosis for the claimed bilateral hip condition. 

A June 2016 VA medical examination noted the Veteran's bilateral hips as normal with no current diagnosis. Additionally, the medical report noted x-ray findings that reflect the Veteran with no significant radiographic abnormality or degenerative changes.

The Board acknowledges the January 2011 VA medical examination that noted the Veteran with mild trochanteric bursitis of the hips. However, the report further noted x-ray results reflecting normal bilateral hips.

However, even assuming for arguendo, that the Veteran has a bilateral hip disorder; the preponderance of the evidence reflects that it is not related to his active service or his service connected right knee disability. The January 2011VA medical examiner, which noted the Veteran with mild trochanteric bursitis of the hips, opined that the Veteran's bilateral hip condition could be related to his nonservice -connected lumbar spine but certainly not related to his right knee disability. Additionally, the April 2015 VA medical examiner explained that due to the lack of medically-based clinical evidence to support the role and degree of a right knee disability has on the biomechanical function of the hips, it is less likely than not that the Veteran's claimed bilateral hip disorder is related to or aggravated by his service-connected right knee. 

Based on the above, the Board finds service connection for bilateral hip disorder is not warranted.

The Board notes that the Veteran may sincerely believe that he has a bilateral hip disorder causally related to active service, to include secondary to his service-connected right knee disability. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the bilateral hips for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.

The Veteran contends that he has a left knee disability related to his military service. Specifically, the Veteran asserts that his claimed left knee condition is related to his service-connected right knee disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Secondary service connection may be established if disability is caused or aggravated by service connected disability. 38 C.F.R. § 3.310.

The question for the Board is whether the Veteran has a left knee disability that is etiologically related to, or aggravated by, an in-service disease or injury or service connected disability.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a left disability related to his military service or service connected disability.

The Veteran was afforded a VA medical examination in May 2017. The examination report reflects the does not have a current diagnosis for the claimed left knee condition. The examiner explained that imaging studies have been negative for a left knee disorder.

A June 2016 VA medical examination noted the Veteran's left knee as normal with no current diagnosis. 

The Board acknowledges the January 2011 VA medical examination that noted the Veteran with mild patellofemoral syndrome in the left knee. However, the report further noted x-ray results reflecting the left knee bones as well aligned unremarkable soft tissues, and no radiographic abnormality.

However, even assuming for arguendo, that the Veteran has a left knee disability; the preponderance of the evidence reflects that it is not related to his active service or his service connected right knee disability. The January 2011VA medical examiner, which noted the Veteran with mild patellofemoral syndrome in the left knee, opined that it is certainly less likely as not that the Veteran's left knee is secondary to his right knee disability. The examiner concluded the Veteran's claimed left knee disability is due more to a very sedentary lifestyle. The examiner continued to find no evidence of quadriceps atrophy and no real evidence supporting the claim that the Veteran's right knee is causing the orthopedic complaints.

Additionally, the April 2015 VA medical examiner explained that due to the lack of medically-based clinical evidence to support the role and degree of a right knee disability has on the biomechanical function of the left knee, it is less likely than not that the Veteran's claimed left knee disorder is related to or aggravated by his service-connected right knee.

Based on the above, the Board finds service connection for left disorder is not warranted.

The Board notes that the Veteran may sincerely believe that he has a left knee disorder causally related to active service, to include secondary to his service-connected right knee disability. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the left knee for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for right and left ankle disabilities, to include as secondary to his service-connected right knee disability.

The Veteran contends that he has a bilateral ankle disability related to his military service. Specifically, the Veteran asserts that his claimed bilateral ankle condition is related to his service-connected right knee disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Secondary service connection may be established if disability is caused or aggravated by service connected disability. 38 C.F.R. § 3.310.

The question for the Board is whether the Veteran has a bilateral ankle disability that is etiologically related to, or aggravated by, an in-service disease or injury or to service connected disability.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a bilateral ankle disability related to his military service or to service connected disability.

The Veteran was afforded a VA medical examination in May 2017. The examination report reflects the does not have a current diagnosis for the claimed bilateral ankle condition. 

A June 2016 VA medical examination noted the Veteran's bilateral ankle as normal with no current diagnosis. Additionally, the medical report noted x-ray findings that reflect the Veteran with no significant radiographic abnormality.

Based on the above, the Board finds service connection for bilateral ankle disorder is not warranted.

The Board notes that the Veteran may sincerely believe that he has a bilateral ankle disorder causally related to active service, to include secondary to his service-connected right knee disability. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the bilateral ankle for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Texas Veterans Commission]
Department of Veterans Affairs


